Title: To Thomas Jefferson from James Madison, 27 April 1785
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange April 27. 1785.

I have received your two favors of Novr. 11 and Decr. 8. Along with the former I received the two pamphlets on animal magnetism and the last aeronautic expedition, together with the phosphoretic matches. These articles were a great treat to my curiosity. As I had left Richmd. before they were brought thither by Col. le Maire, I had no opportunity of attending myself to your wishes with regard to him; but I wrote immediately to Mr. Jones and desired him to watch over the necessities of le Maire. He wrote me for answer that the Executive tho’ without regular proof of his claims were so well satisfied from circumstances of the justice of them, that they had voted him £150 for his relief till the assembly could take the whole into consideration. This information has made me  easy on the subject though I have not withdrawn from the hands of Mr. Jones the provisional resource. I thank you much for your attention to my literary wants. All the purchases you have made for me, are such as I should have made for myself with the same opportunities. You will oblige me by adding to them the Dictionary in 13 vol. 4°. by Felice and others, also de Thou in French. If the utility of Moreri be not superseded by some better work I should be glad to have him too. I am afraid if I were to attempt a catalogue of my wants I should not only trouble you beyond measure, but exceed the limits which other considerations ought to prescribe to me. I cannot however abridge the commission you were so kind as to take on yourself in a former letter, of procuring me from time to time such books as may be “either old and curious or new and useful.” Under this description will fall those particularised in my former letters, to wit treatises on the antient or modern fœderal republics, on the law of Nations, and the history natural and political of the New World; to which I will add such of the Greek and Roman authors where they can be got very cheap, as are worth having and are not on the common list of School classics. Other books which particularly occur, are the translation [French] of the Historians of the Roman Empire during its decline by ———, Paschals provincial letters—Don Ulloa in the Original—Lynnæus best edition—Ordinances Marines—Collection of Tracts in french on the Œconomics of different nations. I forget the full title. It is much referred to by Smith on the wealth of nations. I am told a Monsr. Amelot has lately published his travels into China, which if they have any merit must be very entertaining. Of Buffon I have his original work of 31 vol., 10 vol. of Supplemt. and 16 vol. on birds. I shall be glad of the continuation as it may from time to time be published. I am so pleased with the new invented lamp that I shall not grudge two guineas for one of them. I have seen a pocket compass of somewhat larger diameter than a watch and which may be carried in the same way. It has a spring for stopping the vibration of the needle when not in use. One of these would be very convenient in case of a ramble into the Western Country. In my walks for exercise or amusements, objects frequently present themselves, which it might be matter of curiosity to inspect, but which it is difficult or impossible to approach. A portable glass would consequently be a source of many little gratifications. I have fancied that such an one might be fitted into a Cane without making it too heavy. On the outside of the tube might be engraved a scale  of inches &c. If such a project could be executed for a few Guineas, I should be willing to submit to the price; if not, the best substitute I suppose will be a pocket-telescope, composed of several tubes so constructed as to slide the lesser into the greater. I should feel great remorse at troubling you with so many requests, if your kind and repeated offers did not stifle it in some measure. Your proposal for my replacing here advances for me without regard to the exchange is liable to no objection except that it will probably be too unequal in my favour. I beg that you will enable me as much as you can to keep those little matters balanced.—The papers from le Grand were sent as soon as I got them to Mr. Jones with a request that he would make the use of them which you wished me to do.
Your remarks on the tax on transfers of land in a general view appear to me to be just but there were two circumstances which gave a peculiarity to the case in which our Law adopted it. One was that the tax will fall much on those who are evading their quotas of other taxes by removing to Georgia and Kentucky: the other that as such transfers are more frequent among those who do not remove, in the Western than the Eastern part of the Country, it will fall heaviest where direct taxes are least collected. With regard to the tax in general on law proceedings, it cannot perhaps be justified if tried by the strict rule which proportions the quota of every man to his ability. Time however will gradually in some measure equalize it, and if it be applied to the support of the Judiciary establishment, as was the ultimate view of the friends of the tax, it seems to square very well with the Theory of taxation.
The people of Kentucky had lately a convention which it was expected would be the mother of a separation. I am informed they proceeded no farther than to concert an address for the Legislature on some points in which they think the laws bear unequally upon them. They will be ripe for that event at least as soon as their interest calls for it. There is no danger of a concert between them and the Counties West of the Alleghany which we mean to retain. If the latter embark in a scheme for independance it will be in their own bottom. They are more disunited in every respect from Kentucky than from Virginia.
I have not learnt with certainty whether Genl. Washington will accept or decline the shares voted him by the assembly in the Companies for opening our rivers. If he does not chuse to take to himself any benefit from the donation, he has I think a fine  opportunity at once of testifying his disinterested purposes, of shewing his respect for the assembly, and of rendering a service to his Country. He may accept the gift so far as to apply it to the scheme of opening the rivers, and may then appropriate the revenue which it is hereafter to produce, to some patriotic establishment. I lately dropped a hint of this sort to one of his friends and was told that such an idea had been suggested to him. The private subscriptions for Potowmac I hear amount to £10,000 Sterling. I can not discover that those for James River deserve mention, or that the undertaking is pushed with any spirit. If those who are most interested in it let slip the present opportunity, their folly will probably be severely punished by the want of such another. It is said the undertaking on the Susquehannah by Maryland goes on with great spirit and expectations. I have heard nothing of Rumsey or his boats since he went into the Northern States. If his machinery for stemming the current operates on the water alone as is given out, may it not supply the great desideratum for perfecting the Balloons?
I understand that Chase and Jennifer on the part of Maryland, Mason and Henderson on the part of Virginia have had a meeting on the proposition of Virga. for settling the navigation and jurisdiction of Potowmac below the falls, and have agreed to report to the two assemblies, the establishment of a concurrent jurisdiction on that river and Chesapeak. The most amicable spirit is said to have governed the negociation.
The Bill for a Genl. Assesst. has produced some fermentation below the Mountains and a violent one beyond them. The contest at the next Session on this question will be a warm and precarious one. The port bill will also undergo a fiery trial. I wish the Assize Courts may not partake of the danger. The elections as far as they have come to my knowledge are likely to produce a great proportion of new members. In Albemarle young Mr. Fry has turned out Mr. Carter. The late Governor Harrison I hear has been baffled in his own County, but meant to be a candidate in Surry and in case of a rebuff there to throw another die for the borough of Norfolk. I do not know how he construes the doctrine of residence. It is surmised that the machinations of Tyler who fears a rivailship for the chair are at the bottom of his difficulties. Arthur Lee is elected in Prince William. He is said to have paved the way by promises to overset the port bill which is obnoxious to Dumfries and to prevent the removal of the assise court from this town to Alexandria.

I received a letter from the Marquis Fayette dated on the eve of his embarcation which has the following paragraph. “I have much confered with the general upon the Potowmac system. Many people think the navigation of the Mississippi is not an advantage but it may be the excess of a very good thing viz. the opening of your rivers. I fancy it has not changed your opinion but beg you will write me on the subject. In the meanwhile I hope Congress will act coolly and prudently by Spain who is such a fool that allowance must be made.” It is unlucky that he should have left America with such an idea as to the Mississippi. It may be of the worse consequence as it is not wholly imaginary, the prospect of extending the commerce of the Atlantic states to the western waters having given birth to it. I can not believe that many minds are tainted with so illiberal and short sighted a policy. I have thought it not amiss to write the marquis according to the request of his letter and have stated to him the motives and obligations which must render the United States inflexible on the subject of the Mississippi, the folly of Spain in contesting it and our expectation from the known influence of France over Spain and her friendly dispositions toward us. It is but justice to the marquis to observe that in all our conversations on the Mississippi he expressed with every mark of sincerity a zeal for our claims and a pointed dislike to the national character and policy of Spain and that if his zeal should be found to abate I should construe it to be the effect of a supposed revolution in the sentiments of America.
This would have been of somewhat earlier date but I postponed it that I might be able to include some information relative to your Nephews. My last informed you that your eldest was then with Mr. Maury. I was so assured by Mr. Underwood from his neighbourhood, who I supposed could not be mistaken. I afterwards discovered that he was so, but could get no precise information till within a few days. One of my brothers being called into that part of the Country by business, I wrote to Mrs. Carr and got him to wait on her. The answer with which I have been favored imports that “her eldest son was taken last fall with a fever which with repeated relapses kept him extremely weak and low till about the first of Jany. from which time he was detained at home by delays in equipping him for Williamsbg. till the 1st. of April, when he set out with promises to make up his lost time; that her youngest son had also been detained at home by ill health till very lately, but that he would certainly go on to the academy as soon as a  vacation on hand was over, that his time had not been entirely lost as his brother was capable of instructing him whenever his health would admit.” Mr. Maury’s School is said to be very flourishing. Mr. Wythe and the other gentlemen of the University have examined it from time to time and published their approbation of its management. I can not speak with the same authority as to the academy in Prince-Edward. The information which I have received has been favorable to it. In the recommendation of these Seminaries I was much governed by the probable permanency of them; nothing being more ruinous to education than the frequent interruptions and change of masters and methods incident to the private schools of this country.
Our winter has been full of vicisitudes, but on the whole far from being a severe one. The Spring has been uncommonly cold and wet, and vegetation of course very backward; till within a few days during which it has been accelerated by very uncommon heat. A pocket Thermometer which stands on the second floor and the N. W. side of the House was on the 24 inst. at 4 oClock, at 77.°, on the 25. 78., on the 26. 81 ½., to day 27. at 82. The weather during this period has been fair and the wind S. the atmosphere thick NW. Our Wheat in the ground is very unpromising throughout the Country. The price of that article on tide water is about 6/. Corn sells in this part of the Country at 10/. and under., below at 15/., and where the insect prevailed as high as 20/. It is said to have been raised by a demand for exportation. Tobacco is selling on Rappahannock at 32/. and Richmd. at 37/6. It is generally expected that it will at least get up to 40/. Some of our peaches are killed and most of our Cherries. Our Apples are as yet safe. I can not say how it is with the fruit in other parts of the Country. The mischief to the Cherries &c. was done on the night of the 20. when we had a severe black frost.
I can not take my leave of you without making my acknowledgments for the very friendly invitation contained in your last. If I should ever visit Europe I should wish to do it less stinted in time than your plan proposes. This crisis too would be particularly inconvenient as it would break in upon a course of reading which if I neglect now I shall probably never resume. I have some reason also to suspect that crossing the sea would be unfriendly to a singular disease of my constitution. The other part of your invitation has the strongest bias of my mind on its side, but my situation is as yet too dependant on circumstances to permit my embracing  it absolutely. It gives me great satisfaction to find that you are looking forward to the moment which is to restore you to your native Country, though considerations of a public nature check my wishes that such an event may be expedited. Present my best respects to Mr. Short, and Miss Patsy, and accept of the affectionate regards of Dear Sir, Your sincere friend,

J. Madison Jr.


What has become of the subterraneous City discovered in Siberia?


Deaths.
Thomson Mason



Bartholemew Dandridge



Ryland Randolph



Joseph Reed of Philada.



